Citation Nr: 1543883	
Decision Date: 10/14/15    Archive Date: 10/21/15

DOCKET NO.  14-11 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to service connection for liver failure as a result of nonalcoholic steatohepatitis (NASH) (a liver disability), to include as secondary to service-connected ischemic heart disease. 

2.  Entitlement to service connection for chronic kidney disease, stage III (a kidney disability), to include as secondary to service-connected ischemic heart disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

L. Zobrist, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from March 1965 to June 1967.  These matters are before the Board of Veterans' Appeals (Board) on remand from a December 2012 rating decision by the Fargo, North Dakota, Department of Veterans Affairs (VA) Regional Office (RO) that, inter alia, granted service connection for coronary atherosclerosis status post coronary artery bypass graft (CABG), and denied service connection for liver and kidney disease.  In November 2014, a videoconference hearing was held before the undersigned; a transcript is associated with the record.

A claim pertaining to left foot drop (secondary to CABG surgery) was raised at the November 2014 Board hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. §  19.9(b)(2015); see 79 Fed. Reg. 57,660 (Sept. 24, 2014) (codified in 38 CFR Parts 3, 19, and 20 (2015)).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if action on his part is required.


REMAND

The December 2012 rating decision on appeal granted the Veteran service connection for post-CABG coronary atherosclerosis on a presumptive basis, as ischemic heart disease due to herbicide exposure.  In his February 2013 Notice of Disagreement, he specifically raised the argument that his claimed liver and kidney disabilities were aggravated by his service-connected heart disability.  Private medical records suggest some support for the Veteran's assertion.  (See, e.g., October 9, 2012, Mayo Clinic dismissal summary (noting an acute exacerbation of chronic kidney failure and worsening liver function during hospitalization for CABG surgery), October 22, 2012, Mayo Clinic dismissal summary (noting that the Veteran's liver transplant was delayed due to (service-connected) ischemic heart disease), and March 2013 VA treatment record (noting that the Veteran suffered acute renal failure and began dialysis following CABG surgery)).

On November 2012 VA examination the examiner provided nexus opinions regarding direct service connection for the Veteran's liver and kidney diseases and whether they were caused by his service-connected ischemic heart disease), but did address whether ischemic heart disease aggravated the liver and kidney diseases.  Given the Veteran's express contention, and the medical evidence in the record suggesting support for such contention, a remand to obtain such opinion is necessary.  

The Veteran apparently receives ongoing treatment for the disabilities at issue.  The most recent records of such treatment in file are from December 2012.  Records of treatment since may contain information pertinent to the instant claims (and any VA treatment records are constructively of record), and must be sought.

Accordingly, the case is REMANDED for the following:

1.  The AOJ should ask the Veteran to identify the provider(s) of any and all evaluations and/or treatment he has received for his liver and kidney disabilities, and to provide authorizations for VA to secure records of any such private treatment.  The AOJ should secure for the record complete clinical records of such evaluations and treatment (records of which are not already associated with the record) from the providers identified.  If any records sought are unavailable, the reason for their unavailability must be noted in the record.  If a private provider does not respond to the AOJ's request for identified records sought, the Veteran must be so notified, and reminded that ultimately it is his responsibility to ensure that private treatment records are received.

2.  When the development requested above is completed, the AOJ should arrange for the Veteran to be examined by an appropriate physician to secure a medical advisory opinion addressing whether the Veteran's liver and kidney disabilities have been aggravated by his service-connected ischemic heart disease.  If either claimed disability is determined to have been aggravated by the ischemic heart disease, the examiner should (to the extent possible) identify the degree of disability that is due to such aggravation.

The opinions must include rationale that cites to factual data and/or medical literature, as deemed appropriate.  The examiner must specifically address the medical record evidence that suggests aggravation.  (See, e.g., October 9, 2012, Mayo Clinic dismissal summary (noting an acute exacerbation of chronic kidney failure and worsening liver function during hospitalization for CABG surgery), October 22, 2012, Mayo Clinic dismissal summary (noting that the Veteran's liver transplant was initially denied (i.e., treatment for a claimed condition was delayed) due to (service-connected) ischemic heart disease), and March 2013 VA treatment record (noting that the Veteran suffered acute renal failure and began dialysis following CABG surgery)).

3.  The AOJ should then review the record and readjudicate the claims.  If either remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

